Putnam, J.:
Naturally the disposition of these discretionary motions is influenced by the fate of the main appeals.* Had the judgment for the landlord been reversed, we might open these eases. In our view of the circumstances of the defaults, there remained no grounds for interfering with the discretion of the county judge. Hence I advise: Orders of the County Court of Queens county affirmed, with ten dollars costs and disbursements, with, however, but a single bill of 'costs in these default appeals. Blackmar, P. J., Mills, Kelly and Jayeox, JJ., concur. Orders of the County Court of Queens county affirmed, with ten dollars costs and disbursements, with, however, but a single bill of costs in these default appeals.

 See Rockaway Point Co., Inc., v. Friberg, No. 1 (199 App. Div. 239); Rockaway Point Co., Inc., v. Friberg, No. 2 (Id. 242).—[Rep.